Citation Nr: 0514269	
Decision Date: 05/25/05    Archive Date: 06/01/05	

DOCKET NO.  03-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and/or anxiety, 
claimed as secondary to service-connected disability, in 
particular, muscle contraction headaches. 

2.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee. 

3.  Entitlement to an evaluation in excess of 30 percent for 
muscle contraction headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

For reasons which will become apparent, the appeal as to the 
issue of service connection for an acquired psychiatric 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's service-connected muscle contraction 
headaches are currently productive of no more than 
characteristic prostrating attacks occurring on an average 
once a month over the past several months.  

2.  The veteran's right knee disability is manifested by 
range of motion from 5 degrees to 90 degrees, with stable 
ligaments, degenerative changes of the menisci, and 
subjective complaints of pain, giving way, weakness and 
fatigability.

  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected muscle contraction headaches have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8100 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5258, 5257, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the veteran was, in fact, provided notice in 
correspondence of July 2002, two months prior to the initial 
AOJ decisions on the increased rating issues in September of 
that same year.  In that letter, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claim, provided notice of who 
was responsible for securing the evidence, and advised to 
inform VA of or submit any information or evidence that was 
relevant to his claim.  The veteran was also provided with a 
Statement of the Case, as well as various Supplemental 
Statements of the Case which apprised him of pertinent 
regulations and actions in his case.   

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  


Factual Background

Headaches

On VA neurologic examination in August 2002, the veteran 
complained of chronic headaches which he described as an 
"aching discomfort" on the left side of his neck which 
gradually extended to involve the frontal areas, and was 
sometimes holocranial in nature.  According to the veteran, 
his headaches consisted mainly of a deep, aching-type 
disorder with rare throbbing.  Currently, the veteran's 
headaches were reportedly occurring at a frequency of at 
least one every other day, accompanied by periods of marked 
extenuation 2 to 3 times per month.  According to the 
veteran, he had received treatment in the form of analgesics, 
as well as a TENS unit, both of which had given him partial 
relief.

On physical examination, the veteran's head was normocephalic 
and atraumatic.  His neck was supple without evidence of 
thyromegaly or adenopathy, and all neck motions were full.  
Neurological evaluation was described as within normal 
limits.  The pertinent diagnosis was muscle contraction 
headaches occurring at a frequency of at least once every 
other day.  

Received in September 2002 were private treatment records 
covering the period from February 1988 to April 2002, showing 
treatment during that time for headaches, and for other 
unrelated medical problems.  In pertinent part, an entry of 
December 7, 2001, noted that the veteran had a bad headache 
the other day.  A CAT scan on December 24, 2001 was 
reportedly fine.  No other complaints regarding headaches 
were noted for the period from March 2001 to April 2002. 

Received in May 2003 were VA outpatient treatment records 
covering the period from October 1998 to May 2003, showing 
treatment during that time for headaches and various other 
unrelated medical problems.  In an entry of October 2002, the 
veteran stated that his headaches had been "helped" by a TENS 
unit placed on his posterior cervical muscles.  According to 
the veteran, he had in the past undergone an occipital nerve 
block with no sustained benefit to his headaches.  When 
further questioned, the veteran indicated that his headache 
pattern was unchanged from the past.  This is to say that his 
headaches typically began in the muscles of his neck, and 
radiated to the retraorbital area.  According to the veteran, 
he experienced headaches 2 to 3 times per week, with no 
identified provocative factor.  The veteran denied nausea, 
and stated that, while on those occasions when he experienced 
headaches, he did not want to do anything, but he was not 
incapacitated.  According to the veteran, his headaches could 
last "up to two days."  The clinical impression was of 
chronic headaches, most probably related to tension-type or 
from the occipital nerve.  

In an entry of April 2003, the veteran graded the severity of 
his headaches as being from 7 to 10 on a scale of 1 to 10.  
When further questioned, the veteran indicated that his 
headaches sometimes lasted for days, and awakened him at 
night.  At the time of evaluation, the clinical assessment 
was of chronic stable headaches since 1976, for which the 
veteran was being followed by neurology service.  

In an entry of May 2003, it was noted that the veteran was 
being followed for chronic headaches.  According to the 
veteran, he was "doing okay" with his headaches, though they 
continued to be something of a problem.  Further noted was 
that the veteran felt he was doing "a little better" with his 
current medication.  The pertinent diagnosis was stable, or 
improved, chronic headaches.  

Received in September 2003 were private treatment records 
covering the period from August to December 2002, showing one 
entry regarding his headaches.  Specifically, on December 27, 
2002, he reported right eye pain and a right sided headache.  

During the course of VA outpatient treatment in April 2004, 
there was noted a clinical assessment of chronic headaches, 
for which the veteran was currently enrolled in the pain 
clinic, and "doing much better."  

Right Knee

Service connection was established by a February 1983 Board 
decision.  A March 1983 rating decision assigned a 10 percent 
rating for the disorder.  The veteran filed his claim for an 
increased rating in June 2002.  

During the course of VA outpatient treatment in January 2002, 
the veteran had full extension and flexion limited to 90 
degrees.  He was noted to limp, but had full strength.  His 
knee was stable at that time.  Assessment was patellofemoral 
syndrome/arthritis.  In April 2002, his range of motion was 0 
to 120 degrees with mild pain.  No instability was found.  
Impression was chronic knee pain consistent with 
chondromalacia patella.

As of the time of a VA orthopedic examination in August 2002, 
the veteran complained of "instability" in his right knee, 
which occurred approximately three times per week, but he 
denied locking.  He also complained of constant pain in the 
patellar region, which worsens when walking and when using 
stairs.  He reported difficulty in sitting for extended 
periods of time.  He subjectively described weakness with 
fatigability and lack of endurance.  He reported using a 
neoprene sleeve or a double metal upright brace.  He 
subjectively described some lateral subluxation of the 
kneecap.  When questioned, the veteran denied any symptoms of 
inflammatory arthritis.  

On objective examination, range of motion measurements of the 
veteran's right knee showed full extension at zero degrees, 
with limited flexion to 120 degrees and some guarding.  
Lachman and McMurray tests of ligaments were negative.  There 
was no laxity of medial or collateral ligaments.  Patellar 
grind was positive for more pain in the patellar region.  
Knee flexors and extensors were full strength.  Gait revealed 
a slight limp.  He had no difficulty staying on toes or 
heels, but did have difficulty performing a squat secondary 
to pain.  Radiographic studies of the right knee performed in 
June 1999 reportedly showed a lateral tilt to the patella, 
though with no other abnormality.  MRI from December 2000 
showed chondromalacia and prepatellar bursitis but no 
meniscal pathology.  The examiner concluded that the current 
examination was consistent with chondromalacia of the right 
knee with mild restriction of motion.  

The Board observes that, during the course of VA outpatient 
treatment in September 2002 and October 2002, range of motion 
of the veteran's right knee was from 5 to 90 degrees.  There 
was mild tenderness in the medial and lateral joint line, but 
no effusion.  There was lateral tightness versus guarding.  
His knee was stable.  There was pain and crepitus with 
patellar grind.  

Magnetic resonance imaging conducted in February 2003 showed 
no evidence of any significant degenerative changes within 
the patellofemoral or tibiofemoral joints, nor was there 
evidence of any meniscal tear or ligamentous injury.  
However, there was evidence of intersubstance degenerative 
changes within both medial, as well as the lateral, menisci.  
There was also evidence of a small Baker's cyst.

On VA orthopedic examination in May 2003, the veteran once 
again complained of "giving out" of his right knee, as well 
as pain and stiffness, and some occasional swelling.  He 
reported severe pain in cold, damp weather, and that sitting 
and driving causes pain, stiffness, and tightening of the 
knee.  

Physical examination revealed that the veteran limped, 
favoring the right leg.  There was slight swelling of both 
knees.  Range of motion measurements conducted at that time 
showed a 5 degrees of extension and flexion to 90 degrees 
accompanied by pain.  Ligaments were intact on the right 
knee.  There was some pain on valgus stress.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Headaches

In the present case, at the time of a VA neurologic 
examination in August 2002, the veteran described his 
headaches as occurring at a frequency of at least once every 
other day, with some extenuation of symptomatology 2 to 3 
times per month.  However, as of October 2002, the veteran 
stated that his headaches had been helped somewhat by the 
TENS unit he had been using.  While according to the veteran, 
his headache pattern was unchanged, he experienced no nausea, 
nor was he incapacitated by those headaches.  

The Board notes that, as recently as May 2003, the veteran 
stated that he was "doing okay" with his headaches, and that 
they were "a little better" with his current medication.  
Significantly, during the course of VA outpatient treatment 
in April 2004, the veteran was described as enrolled in a 
pain clinic for his headache disorder, and "doing much 
better."  

The Board observes that the 30 percent evaluation currently 
in effect contemplates the presence of characteristic 
prostrating headaches occurring on an average once a month 
over the past several months.  In order to warrant an 
increased evaluation of 50 percent, there must be 
demonstrated the presence of very frequent, completely 
prostrating, and prolonged headaches productive of severe 
economic inadaptability.  38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2004).  

Based on the aforementioned evidence, the Board is of the 
opinion that the 30 percent evaluation currently in effect is 
appropriate, and that an increased rating is not warranted.  
Specifically, the veteran's service-connected headache 
disorder, while significant, is not currently productive of 
completely prostrating and prolonged attacks sufficient to 
produce severe economic inadaptability.  In point of fact, 
based on the evidence of record, it would appear that, of 
late, the veteran's muscle contraction headaches have 
improved, at least to some degree.  Under the circumstances, 
the preponderance of the evidence is against the veteran's 
claim for increase and the claim must be denied.  


Right Knee

After consideration of all of the evidence of record, the 
Board finds that an increased evaluation for his right knee 
condition is not warranted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The veteran's right knee condition is currently rated as 20 
percent disabling under Diagnostic Code 5258.  Dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Code 5258.  This 
is the highest evaluation assignable under this Code.  Thus, 
the Board must determine whether the veteran warrants an 
increased rating under any other diagnostic codes.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

In the instant case, all of the pertinent medical evidence 
has shown the veteran's right knee to be stable, and none of 
the evidence showed objective evidence of severe subluxation.  
Thus, a 30 percent rating under Diagnostic Code 5257 is not 
warranted. 

Knee conditions can also be rated based upon limitation of 
motion.  Under Diagnostic Code 5260, a zero percent rating is 
assigned when flexion of the leg is limited to 60 degrees; 
and a 10 percent rating is warranted when flexion is limited 
to 45 degrees.  A 20 percent rating may be assigned when 
flexion is limited to 30 degrees.  A 30 percent rating may be 
assigned when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5261, a zero percent rating 
is assigned when extension of the leg is limited to 5 
degrees.  A 10 percent rating is warranted when extension is 
limited to 10 degrees and a 20 percent rating is for 
application when extension is limited to 15 degrees.  A 30 
percent rating is for application when extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a.

In this case, the evidence reveals motion limited to, at 
worst, 5 degrees of extension and 90 degrees of flexion.  
Even considering the veteran's complaints of pain, weakness, 
and fatigability, the evidence does not reveal extension 
limited to 20 degrees, or flexion limited to 15 degrees to 
warrant an evaluation in excess of the 20 percent currently 
assigned.

In addition, the evidence does not reveal ankylosis of the 
right knee, or malunion or nonunion of the tibia and fibula 
to warrant consideration of Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the possibility of separate 
ratings for arthritis and instability pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98; however, the evidence fails to 
show instability, and the MRI from February 2003 noted no 
degenerative changes of the joints.  Thus, these General 
Counsel opinions are not applicable.  Likewise, as the 
veteran's limitation of motion does not meet the compensable 
criteria under Diagnostic Codes 5260 and 5261, VAOPGCPREC 
9-2004 is not applicable.  

The Board finds, therefore, that the criteria for a rating 
higher than the 20 percent rating currently assigned for the 
veteran's right knee disability have not been met.  As the 
preponderance of the evidence is against the claim, the 
appeal must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
muscle contraction headaches is denied.  

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee is denied.  

REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder.  

The Board notes that, while on various occasions, the veteran 
has been furnished pertinent provisions of the VCAA, in 
particular, as those provisions impact the current issues 
involving increased ratings, he has yet to be furnished 
provisions governing the award of service connection for a 
psychiatric disorder.  As noted above, those provisions 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate his claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  Also included are new 
notification provisions.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 1983 (2002).

Based on a review of the veteran's file, the Board is of the 
opinion that, as to the issue of service connection for a 
psychiatric disorder, the RO has failed to provide the 
veteran and his representative with either notice of the 
VCAA, or adequate notice of the information and evidence 
needed to substantiate his claim.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be REMANDED to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions.  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA, as regards the 
issue of service connection for an 
acquired psychiatric disorder, to include 
secondary service connection, is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A, (2002), and 
in 38 C.F.R. § 3.159 (2004) are fully 
complied with and satisfied.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, they should 
be given ample opportunity to respond.

2.  The RO should then readjudicate the 
issue of service connection for an 
acquired psychiatric disorder (on 
both a direct and secondary basis).  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in September 2004.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


